            Case 1:20-cv-11449-DJC Document 16 Filed 11/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                       )
SIMON CHAN,                            )
            Plaintiff,                 )
                                       )
v.                                     )   Civil Action No. 1:20-cv-11449-DJC
                                       )
CHARLIE BAKER, Governor of the         )
Commonwealth of Massachusetts, et al., )
            Defendants.                )
____________________________________)

               NOTICE OF PRO SE PLAINTIFF’S ASSENT TO
     DEFENDANT MASSACHUSETTS BAR TRANSPORTATION AUTHORITY’S
         MOTION TO ENLARGE TIME TO RESPOND TO COMPLAINT

          Defendant Massachusetts Bay Transportation Authority (“MBTA”) hereby gives notice

that, since the filing of its Motion to Enlarge Time to Respond to Complaint (Doc. No. 13), its

undersigned counsel has had email communication with the pro se plaintiff and the plaintiff has

reviewed this document and has confirmed that he assents to the Motion and the filing of this

Notice.



                                                    The Defendant,

                                                    MASSACHUSETTS BAY
                                                    TRANSPORTATION AUTHORITY,
                                                    By its counsel,

                                                    /s/ William T. Harrington
                                                    William T. Harrington
                                                    Harrington Law, P.C.
                                                    738 Main Street
                                                    Hingham, MA 02043
                                                    (781) 385-7230
                                                    wharringtonlaw@gmail.com
                                                    BBO No 564445
Dated: November 14, 2020
  Case 1:20-cv-11449-DJC Document 16 Filed 11/14/20 Page 2 of 2




                        CERTIFICATE OF SERVICE

        I hereby certify that, on November 14, 2020, this document filed through
the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and a paper copy will be sent
by first-class mail and by email to the plaintiff on November 14, 2020 to the
following:

               Simon Chan
               1203 Symmes Circle
               Arlington, MA 02474
               simonchantranslate@gmail.com

                                     /s/ William T. Harrington




                                        2
